Citation Nr: 0938218	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome with 
degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome with 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1993 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for the 
Veteran's left and right knee disabilities, and assigned a 10 
percent initial disability evaluation for each leg.  In 
addition, this rating decision granted the Veteran's service 
connection claim for migraine headaches and uterine fibroids, 
and denied her service connection claims for extremity 
numbness and myopia.

The Veteran indicated in her December 1999 substantive appeal 
that she only wished to appeal the rating determinations 
regarding migraines and the knee disabilities and the denial 
of service connection for extremity numbness.  The Board's 
June 2004 decision granted an increased rating for migraines 
and denied entitlement to service connection for extremity 
numbness.  Therefore, only the knee rating issues remain 
before the Board.

This matter was remanded by the Board in June 2004 to allow 
the Veteran to undergo a VA orthopedic examination.  The 
Board's June 2005 decision remanded this matter for another 
VA orthopedic examination, as the Veteran had argued that her 
previous examination was inadequate.  In August 2006, the 
Veteran requested a Board hearing at the RO (Travel Board), 
requiring a third remand in October 2006.  A scheduled 
hearing was canceled by the Veteran's representative in 
September 2007.  This matter was remanded for a fourth time 
in January 2008 as a copy of the April 2007 VA orthopedic 
examination report was not contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Unfortunately, the Board must again remand this matter.

The Board's January 2008 decision required that the RO/AMC 
obtain a copy of the April 2007 VA orthopedic examination 
report or any notice of examinations that were provided to 
the Veteran had she not appeared for a scheduled examination.  
This examination appears to have been conducted at the 
Philadelphia VA Medical Center (VAMC). 

An undated notation in the claims file indicated that the 
Veteran had called the VA on "May 15[th]" and informed them 
that she would be out of town for a few months and would be 
unable to report for any examinations during that time.  She 
was reportedly advised to contact the RO when she was 
available to report for this examination.

The AMC first requested the April 2007 examination report or 
examination notices from the Philadelphia RO in September 
2008 and there is no response to this request located in the 
claims file.  A second request for this information was made 
in March 2009.  The AMC indicated in the March 2009 letter 
that it would require a statement to verify and confirm that 
the Veteran's notification letter was sent to her in order to 
comply with the Board's January 2008 remand instructions.  A 
response from the Philadelphia VA Medical Center (VAMC) 
indicates that it did not have any medical records regarding 
the Veteran for the year 2007.  There was no response to the 
request for notice letters.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
Another remand is required to ensure compliance with the 
Board's January 2008 decision.

The Veteran has subsequently submitted no less than three 
statements indicating that the condition of her knees had 
worsened and requesting that a new examination be scheduled.  
She has alleged that her knee range of motion had declined 
and that her knees were now unstable.  A veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  A new orthopedic 
examination is required in light of the Veteran's statements 
regarding the worsened condition of her knees.

In her February 2009 letter, the Veteran indicated that she 
had been receiving treatment for her knee condition from a 
private physician and requested that VA obtain these 
treatment records.  A signed authorization form for these 
records was submitted by the Veteran in February 2009.  These 
records were not obtained by the AMC.  As these records have 
been identified and are potentially relevant to the instant 
claim, they must be obtained.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the statement 
from the Philadelphia RO regarding the 
notification the Veteran received for her 
April 2007 examination.  The substance of 
this statement was detailed in the Board's 
January 2008 decision.

All attempts to obtain this statement 
should be documented. 

2.  The RO/AMC should obtain the Veteran's 
orthopedic treatment records from Dr. 
Stanton Davis as detailed in her February 
2009 letter.

The Veteran is advised that to obtain 
these records, it may be necessary for her 
to provide written authorization to VA and 
that she may submit these records without 
waiting for VA to request them.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  Following the completion of the above-
referenced development, the RO/AMC should 
afford the Veteran a VA orthopedic 
examination to determine the current 
severity of her service-connected 
bilateral knee patellofemoral pain 
syndrome with degenerative joint disease.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.  A rationale for all opinions 
should be provided.

The Veteran is hereby notified that it is 
her responsibility to report for any 
scheduled VA examination and to cooperate 
in the development of her claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

4.  In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

